Deen, Presiding Judge,
dissenting.
The facts provide reasonable inferences in this case that the latest drug purchase was a part of a recent continuing series of purchase, arrest, confession, and the midnight ride to Forsyth County to pinpoint the exact location of the drug purchase. All these events were seemingly closely tied together as to point in time. Added to this designation of the out of county location of the residence where the purchase was made is the fact that contraband had been purchased on this occasion as well as four previous occasions. The use of the former “this” occasion indicates present tense and the latter “previous” indicates past tense. Compare Danford v. State, 133 Ga. App. 890 (212 SE2d 501) (1975), where “is now” was held as indicating the present tense, and the information was held not to be stale. A common sense evaluation would suggest that “this” occasion indicates a recent or present tense.
“A policeman’s affidavit should not be judged as an entry in an essay contest” but it is “entitled to common-sense evaluation.” Spinelli v. United States, 393 U. S. 410, 438-439 (489 SC 584, 21 LE2d 637) (1969). While the latter quote is from a dissent in the above case it appears to be within the main stream of modern practical interpretations of substantial compliance.
The evolution of rigid highly technical requirements of specificity under Aguilar v. Texas, 378 U. S. 108 (84 SC 1509, 12 LE2d 723), and Spinelli v. United States, 393 U. S. 410, supra, have been abandoned in favor of the more practical, common-sense decision of whether, given all the circumstances set forth in the affidavit before him in its totality there is a fair probability that the contraband or evidence of a crime will be found in a particular place. See Illinois v. Gates,-U. S.-(103 SC 2317, 76 LE2d 527); and compare Shaner v. State, 153 Ga. App. 694 (266 SE2d 338) (1980). That the information is not stale may likewise be decided on the common-sense totality of circumstances approach. Georgia courts do not or should not require more over-technical higher requirements of specificity in procuring criminal warrants for law enforcement than the maximum mandated by the U. S. Supreme Court.
The relaxed more liberal test has already been observed by this court for some time. “The court proceeded to point out that it was not necessary that the precise date of the occurrence be given but it should appear from the facts that the occurrence should be so near in *467point of time to the making of the affidavit and the execution of the search warrant as to create a reasonable belief that the same conditions described in the affidavit still prevailed at the time of the issuance of the warrant.” Fowler v. State, 121 Ga. App. 22, 23 (172 SE2d 447) (1970). (Emphasis supplied.) Judge Clark, in State v. Babb, 134 Ga. App. 302, 303 (214 SE2d 397) (1975), quoting in part from United States v. Ventresca, 380 U. S. 102, 108 (85 SC 741, 13 LE2d 684), said in part: “Affidavits . . . must be tested and interpreted by magistrates and courts in a common sense and realistic fashion.” (Emphasis supplied.) Crumley v. State, 135 Ga. App. 394, 398 (217 SE2d 464) (1975) relied on the same test as in Babb, supra. The writer in Simpson v. State, 159 Ga. App. 235, 236 (283 SE2d 91) (1981) relied upon approximately the same rule: “In the final analysis ‘it is the magistrate who must determine whether the total amounts to probable cause.’ Dugan v. State, 130 Ga. App. 527, 530 (203 SE2d 722) (1974).” (Emphasis supplied.) In Simpson, supra at 238, Judges Carley and Banke, concurring specially, observed: “Nevertheless, I believe that the magistrate in this case had sufficient information to determine the existence of probable cause from the four corners of the affidavit itself. Even Spinelli recognized that ‘the magistrate is obligated to render a judgment based upon a common-sense reading of the entire affidavit.’ Spinelli v. United States, supra, 415.” (Emphasis supplied.)
I would affirm the convictions as to the multiple marijuana and LSD violations.
I am authorized to state that Presiding Judge McMurray, Judge Sognier and Judge Pope join in this dissent.